    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 1 of 9 PageID #:242




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOSHUA HACHMEISTER,                                          )
                                                              )
                                           Plaintiff,         )   20 C 1479
                                                              )
                            vs.                               )   Judge Gary Feinerman
                                                              )
 ROB JEFFREYS, individually and in his official               )
 capacity as Acting Director of the Illinois Department of    )
 Corrections, ILLINOIS DEPARTMENT OF                          )
 CORRECTIONS, DAVID GOMEZ, individually and in                )
 his official capacity as Warden of Stateville Correctional   )
 Center, STATE OF ILLINOIS, UNKNOWN ILLINOIS                  )
 DEPARTMENT OF CORRECTIONS EMPLOYEES, in                      )
 their individual capacities, UNKNOWN ILLINOIS                )
 DEPARTMENT OF CORRECTIONS AGENTS, in their                   )
 individual capacities, UNKNOWN STATE OF                      )
 ILLINOIS EMPLOYEES, UNKNOWN STATE OF                         )
 ILLINOIS AGENTS, ILLINOIS PRISONER REVIEW                    )
 BOARD, CRAIG FINDLEY, individually and in his                )
 official capacity as Chairman of the Illinois Prisoner       )
 Review Board, UNKNOWN ILLINOIS PRISONER                      )
 REVIEW BOARD MEMBERS, in their individual and                )
 official capacities, UNKNOWN ILLINOIS PRISONER               )
 REVIEW BOARD EMPLOYEES, in their individual                  )
 capacities, UNKNOWN ILLINOIS PRISONER                        )
 REVIEW BOARD AGENTS, in their individual                     )
 capacities, BILL PRIM, individually and in his official      )
 capacity as McHenry County Sheriff, UNKNOWN                  )
 McHENRY COUNTY EMPLOYEES, in their individual                )
 capacities, UNKNOWN McHENRY COUNTY                           )
 AGENTS, in their official capacities, and COUNTY OF          )
 McHENRY,                                                     )
                                                              )
                                        Defendants.           )

                             MEMORANDUM OPINION AND ORDER

       Joshua Hachmeister brings this 42 U.S.C. § 1983 suit against the State of Illinois, the

Illinois Department of Corrections (“IDOC”), the Illinois Prisoner Review Board (“PRB”),

McHenry County, and various officials of those entities, alleging that they deprived him of his



                                                1
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 2 of 9 PageID #:243




constitutional rights by causing him to overserve time in state prison and by detaining him in

county jail on an invalid parole hold. Doc. 38. Defendants move to dismiss the operative

complaint under Civil Rule 12(b)(6). Docs. 47, 52. The motions are granted, though

Hachmeister will be allowed to replead.

                                             Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v.

N. Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in the plaintiff’s brief opposing dismissal, so long as those additional facts “are consistent

with the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Hachmeister as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       In July 2014, Hachmeister was convicted of aggravated driving under the influence

(“DUI”) and sentenced to five-and-a-half years in prison. Doc. 38 at ¶ 11. He was released from

prison on parole in November 2015, with a parole discharge date in November 2017. Id. at ¶ 13.

In September 2016—with over a year left on his parole—the Appellate Court of Illinois vacated

his conviction. Id. at ¶ 14.

       In September 2017, Hachmeister was charged with unlawful possession of a firearm and

detained in McHenry County Jail. Id. at ¶¶ 15-16. In March 2018, he pleaded guilty to the




                                                   2
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 3 of 9 PageID #:244




firearm charge as well as to the aggravated DUI charge, which was still pending after the state

appellate court’s decision. Id. at ¶ 17. Hachmeister received probation for the firearm offense.

Id. at ¶ 18. He received a five-and-a-half-year sentence for the DUI offense, but because of the

time Hachmeister had spent in prison on his original DUI conviction, he had only about two

weeks of incarceration left. Id. at ¶¶ 18-19; Doc. 48-1 at 1. (The complaint alleges that

Hachmeister received a “time served” sentence for DUI the second time around, Doc. 38 at ¶ 18,

but the official McHenry County Circuit Court judgment shows that he instead received a

sentence of five-and-a-half years, with credit for time served, Doc. 48-1. Additionally,

Hachmeister’s allegation of a time-served sentence is inconsistent with the complaint’s own

allegation that he had sixteen days of incarceration remaining at that time. Doc. 38 at ¶ 19.

Hachmeister’s counsel conceded as much at the hearing on the motion to dismiss. Doc. 58.)

       After his sentencing, Hachmeister was transferred from McHenry County Jail to

Stateville Correctional Center. Doc. 38 at ¶ 20. At that point, he was supposed to be released in

just ten days’ time, but he was told that he was not eligible for release until March 2019—a year

later than expected. Id. at ¶ 21. Hachmeister lodged several complaints and was released from

Stateville in May 2018, about two months later than he should have been released. Id. at ¶ 22.

       Upon his release, Hachmeister was placed on parole, but the parole designation was

improper. Id. at ¶ 23. Because Hachmeister was listed as a parolee, McHenry County detained

him on a parole hold when he was arrested a month later for domestic battery. Id. at ¶ 24. Two

months later, in August 2018, after Hachmeister argued that he should not be on parole, the PRB

“determined that there was no probable cause that conditions of [his] release had been violated

and that [his] time had been satisfied.” Id. at ¶ 25. Hachmeister was released from McHenry

County Jail the next day. Id. at ¶ 26.




                                                 3
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 4 of 9 PageID #:245




       Hachmeister brings this suit against multiple governmental entities and their employees.

Doc. 38. Presumably related to the events at Stateville, he names as defendants IDOC; its Acting

Director, Rob Jeffreys; David Gomez, the Warden of Stateville; and unknown IDOC employees

and agents (collectively, “IDOC Defendants”). Id. at ¶¶ 4-5, 35-36. Presumably related to his

parole status, he names the PRB; its chairman, Craig Findley; and unknown PRB members,

employees, and agents (collectively, “PRB Defendants”). Id. at ¶¶ 7-8. Presumably related to

his detention in McHenry County Jail, he names the County; its sheriff, Bill Prim; and unknown

County employees and agents (collectively, “McHenry Defendants”). Id. at ¶¶ 9-10.

Hachmeister additionally sues the State of Illinois and unknown state employees and agents. Id.

at ¶¶ 5-6. He brings claims against all Defendants under § 1983 for false imprisonment under

the Fourth Amendment and deprivation of liberty without due process under the Fourteenth

Amendment. Id. at ¶¶ 27-33. He also alleges indemnification relationships within the several

classes of defendants. Id. at ¶¶ 34-42.

       McHenry Defendants move to dismiss the claims against them, Doc. 47, as do IDOC

Defendants and PRB Defendants, Doc. 52. The court previously granted Hachmeister’s motion

to voluntarily dismiss the personal capacity claims against Jeffreys, who was not yet serving in

his post during the relevant timeframe. Doc. 58; see Doc. 52-1 at 10; Doc. 56 at 4 n.1.

                                            Discussion

       Hachmeister names eight parties as defendants, alleges in blanket fashion that each

violated both his Fourth Amendment right to be free of unlawful detention and his Fourteenth

Amendment right to procedural due process, and relates three distinct episodes that might give

rise to his claims: (1) his overlong stay in Stateville; (2) his improper placement on parole upon

being released from Stateville; and (3) his detention on a parole hold in McHenry County Jail.




                                                 4
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 5 of 9 PageID #:246




Doc. 38. This gives rise to several dozen different permutations of possible claims—more still if

claims against natural person defendants in their official and individual capacities are treated

separately. And neither the complaint nor Hachmeister’s opposition briefs are of much help in

clarifying which episodes are attached to which defendants and which alleged constitutional

violations. All that said, several circumstances suffice to warrant dismissal of all claims against

all Defendants, without need to treat each possible permutation separately.

       First, because Hachmeister seeks only monetary damages, Doc. 38 at pp. 5-6, many

Defendants are immune from suit under the Eleventh Amendment. Those Defendants include:

(1) the State of Illinois; (2) IDOC and the PRB; and (3) officials of those agencies sued in their

official capacities—Acting Director Jeffreys, Warden Gomez, and Chairman Findley. See

Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“[T]he Eleventh Amendment bars a damages

action against a State in federal court. This bar remains in effect when State officials are sued

for damages in their official capacity.”) (citation and footnote omitted); de Lima Silva v. Dep’t of

Corr., 917 F.3d 546, 565 (7th Cir. 2019) (explaining that Eleventh Amendment immunity

“extends to state agencies and state officials in their official capacities”); Owen v. Lash, 682 F.2d

648, 654-55 (7th Cir. 1982) (Stewart, J.) (holding that the warden of a state prison is a state

official for Eleventh Amendment purposes).

       Second, a § 1983 claim against a natural person in his or her individual capacity must

allege that individual’s personal involvement in the violation of federal law. See Minix v.

Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (“[I]ndividual liability under § 1983 requires

personal involvement in the alleged constitutional deprivation.”) (internal quotation marks

omitted). But here, the complaint’s factual allegations are devoid of any suggestion of personal

involvement by any defendant in any of the relevant incidents. The sixteen paragraphs under the




                                                  5
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 6 of 9 PageID #:247




“Facts” heading contain exactly zero references (by name or by title) to any person named as a

defendant. Doc. 38 at ¶¶ 11-26. In particular, there is no mention of what role Warden Gomez

played in Hachmeister’s mistaken overstay at Stateville, id. at ¶¶ 20-22, no mention of what role

Chairman Findley played in the decision to label Hachmeister as a parolee upon his release from

Stateville, id. at ¶ 23, and no mention of what role Sheriff Prim played in Hachmeister’s

detention on parole hold in McHenry County Jail, id. at ¶¶ 24-26. This failure warrants dismissal

of all of Hachmeister’s individual capacity claims. See McCauley v. City of Chicago, 671 F.3d

611, 619-20 (7th Cir. 2011) (affirming the Rule 12(b)(6) dismissal of a § 1983 individual

capacity claim because the complaint failed to “suggest that [the defendant] was personally

involved in any of the events”).

       What remains are the claims against Sheriff Prim in his official capacity and those against

McHenry County. See DeGenova v. Sheriff of DuPage Cnty., 209 F.3d 973, 975-77 (7th Cir.

2000) (declining to afford Eleventh Amendment immunity to an Illinois county sheriff because

“Illinois statutes make it clear … that when the Sheriff manages the jail, he is a county officer,”

not a state officer); McCurdy v. Sheriff of Madison Cnty., 128 F.3d 1144, 1145 (7th Cir. 1997)

(“[A] county or other local unit of government is not ‘the state’ for purposes of th[e] [Eleventh]

amendment.”). And although the complaint does not say which defendants are responsible for

which incidents, Prim and the County are plausibly connected only to Hachmeister’s detention in

McHenry County Jail on a parole hold, so the court focuses on that episode.

       The complaint alleges that the Sheriff and the County violated Hachmeister’s Fourth

Amendment rights when they “knowingly caused [his] detention without probable cause or any

other justification.” Doc. 38 at ¶ 28. But this conclusory legal allegation is belied by the

complaint’s factual allegations. Hachmeister admits that when he was released from Stateville,




                                                 6
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 7 of 9 PageID #:248




he was placed on parole. Id. at ¶ 23. True, he claims that his placement on parole was

“improper[].” Ibid. But there is no allegation that anyone in McHenry County was responsible

for that (mistaken) parole determination. And if Hachmeister was in fact labeled as a parolee

(even if he should not have been), it is impossible to see how the County would have lacked

probable cause to detain him on a parole hold upon his arrest for domestic battery. The existence

of probable cause is fatal to Hachmeister’s false imprisonment claim as it pertains to the parole

hold in McHenry County Jail. See Abbott v. Sangamon Cnty., 705 F.3d 706, 713-14 (7th Cir.

2013) (“The existence of probable cause … is an absolute defense to any § 1983 claim … for

false arrest or false imprisonment.”); Nat’l Cas. Co. v. McFatridge, 604 F.3d 335, 344 (7th Cir.

2010) (“A § 1983 false imprisonment claim seeks damages for injury caused by the plaintiff’s

detention without probable cause.”).

       That leaves Hachmeister’s procedural due process claim, which alleges that the Sheriff

and the County “failed to create and/or follow policies to prevent the deprivation of liberty [he]

experienced.” Doc. 38 at ¶¶ 31-32. Hachmeister’s conclusory allegation about a failure to

follow policies is plainly insufficient, as the complaint does not allege or detail the existence of

any policy to which the Sheriff and the County supposedly did not adhere. The most that can be

made of the claim is that there ought to have been a policy in place under which the Sheriff, upon

arresting an individual whom the State designated as being on parole, would undertake an

independent investigation to determine whether the State’s designation might be erroneous. It

strains credulity, though, that the Fourteenth Amendment would demand such a procedure, and

Hachmeister provides no authority suggesting that it does. Moreover, the availability of other

routes for relief—such as an application to the PRB, the method in fact used by Hachmeister to

secure his release from the parole hold—strongly suggests that there is no procedural due process




                                                  7
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 8 of 9 PageID #:249




claim available. See Figgs v. Dawson, 829 F.3d 895, 906-07 (7th Cir. 2016) (holding that a

procedural due process claim for an inmate’s overstay in prison was unavailable because he

“cite[d] no authority for the proposition that because he did not obtain immediate relief, his

[state-law-afforded] remedy was inadequate”); see also Armato v. Grounds, 766 F.3d 713, 721-

22 (7th Cir. 2014) (citing Toney-El v. Franzen, 777 F.2d 1224 (7th Cir. 1985), for the proposition

that the existence of state law remedies can preclude a procedural due process claim for the

plaintiff’s overstay in custody).

       In opposing dismissal, Hachmeister relies primarily on Willis v. Tejeda, 2016 WL

6822662 (N.D. Ill. Nov. 18, 2016). Doc. 51 at 3; Doc. 56 at 4-6. Willis involved a procedural

due process claim against IDOC and PRB officials arising from the plaintiff’s alleged overstay in

state prison. 2016 WL 6822662, at *1-2. The court allowed the claim to proceed, rejecting the

defendant’s position (reprised by Defendants here) that Toney-El forecloses such a claim. Id. at

*3-4. Willis is not binding authority. To the extent it is persuasive, it does not help Hachmeister

because the complaint here looks nothing like the complaint in Willis. The complaint in Willis

detailed exactly who was responsible for the alleged constitutional deprivation and explained

exactly how the plaintiff’s internal complaints were handled. See Willis v. Tejeda,

No. 14 C 9150, ECF No. 44 at ¶¶ 17-18 (N.D. Ill.) (alleging the individual defendants to whom

the plaintiff had communicated his grievances); id. at ¶¶ 26-27 (detailing the defendants’

allegedly unconstitutional actions and the defects in the prison’s procedures); see also Willis,

2016 WL 6822662, at *2 (“Plaintiff alleges that Defendants violated his due process rights by

‘refusing to respond [to], ignoring, [and] misdirecting’ him and ‘interfering with [his] ability to

obtain a fair, constitutional grievance process.’”) (alterations in original) (quoting complaint). In




                                                  8
    Case: 1:20-cv-01479 Document #: 65 Filed: 03/10/21 Page 9 of 9 PageID #:250




other words, the Willis complaint did not suffer from the fundamental flaws that plague

Hachmeister’s complaint. Willis therefore is inapposite.

       The complaint’s remaining counts relate to the indemnification responsibilities of the

named defendants. Doc. 38 at ¶¶ 34-42. Because the substantive counts do not survive, there is

nothing to indemnify.

                                           Conclusion

       Defendants’ motions to dismiss are granted. The operative complaint—which is the first

amended complaint—is dismissed without prejudice to Hachmeister filing a second amended

complaint. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d

510, 519 (7th Cir. 2015) (“Ordinarily, … a plaintiff whose original complaint has been dismissed

under Rule 12(b)(6) should be given at least one opportunity to try to amend … .”). Hachmeister

has until March 31, 2021, to file a second amended complaint, and Defendants will have until

April 21, 2021, to file their responsive pleadings. If Hachmeister does not replead, the dismissal

will automatically convert to a dismissal with prejudice and judgment will be entered.



March 10, 2021                                       ___________________________________
                                                           United States District Judge




                                                9
